Citation Nr: 0326949	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  99-17 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a current rating higher than 20 percent 
for diabetes mellitus.  

2.  Entitlement to an initial rating higher than 0 percent 
for erectile dysfunction.  

3.  Entitlement to service connection for a prostate 
disability.

4.  Entitlement to service connection for diabetic 
nephropathy, claimed as urinary frequency or incontinence.

5.  Entitlement to service connection for diabetic 
retinopathy, claimed as an eye disability and presbyopia.) 

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a cardiac disorder 
other than hypertension.  

8.  Entitlement to service connection for high cholesterol.

9.  Entitlement to service connection for diabetic 
neuropathy.  

10.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as depression), secondary to 
diabetes mellitus.  

11.  Entitlement to service connection for Proteinurea.

12.  Entitlement to service connection for a left knee 
disorder.

13.  Entitlement to a total disability rating based on 
individual unemployability.

14.  Entitlement to a nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from February to July 1975.  
According to his DD Form 214, he was discharged from the 
military for physical disability.

The veteran appealed to the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision (RD) by the New 
York, New York, RO, and a February 2003 RD by the Roanoke RO.  
He has relocated several times during the course of his 
appeal, and his claims are now under the jurisdiction of the 
RO in Roanoke.  That office forwarded his appeal to the 
Board.

In his August 1999 Substantive Appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board (Veterans Law Judge).  But he later waived his right to 
that type of hearing and requested, instead, a hearing before 
a local hearing officer, which was held in December 2002.

In September 2003, the veteran's appeal was advanced on the 
Board's docket.

The Board will decide the claims for an increased rating for 
the diabetes mellitus and for service connection for the 
prostate and eye disabilities.  Whereas, unfortunately, the 
remainder of the claims must be REMANDED to the RO 
for further development and consideration.  This will occur 
following the ORDER.

Note also that the veteran has filed an additional claim for 
Class III VA outpatient dental treatment.  But that claim 
will be addressed in a separate decision since it is on 
appeal from the VA Medical Center (VAMC) in Hampton, instead 
of the RO in Roanoke. 




FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claims, of whose responsibility-his or VA's, 
it was for obtaining the supporting evidence, and all 
available evidence relevant to his claims has been received.

2.  The veteran's diabetes mellitus is currently managed by 
oral medication or insulin therapy, with a prescribed 
restricted diet; but he is noncompliant with his restricted 
diet orders, and he currently has no clinically ascertainable 
symptoms of the disease which are separately compensable; his 
activities are not regulated, there are no instances of 
ketoacidosis or hypoglycemic hospitalizations, no weekly 
visits to a diabetic care provider, and no objective loss of 
weight or strength.

3.  A current disability involving the prostate is not 
medically shown.

4.  A current eye disability also is not medically shown.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for diabetes mellitus.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2002).

2.  A prostate disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in law is 
applicable to all claims filed on or after the date of 
its enactment, November 9, 2000, or filed before that date 
and not yet final.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See, too, Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002), and the implementing regulations are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA's duties pursuant to this new law, where triggered, have 
been fulfilled.  In each instance, as it became apparent that 
there may be any information or medical or lay evidence, not 
previously provided to VA, that may have been necessary to 
substantiate the veteran's claims, VA notified him both of 
the necessary information and of which evidence he was to 
submit, and which evidence VA would attempt to obtain on his 
behalf.  The RO did this in numerous notice letters to him-
particularly one sent in June 2003 that notified him of the 
requirements for successful claims, what was required of him, 
and what VA had done or would do for him.

The veteran has argued that he was not afforded the benefit 
of the VCAA, but the Board finds otherwise.  First, records 
show that he has been apprised of VA's duties to notify and 
assist, in fact overwhelmingly so.

There are four claims files, some of which contain rating 
actions and documents pertinent to the appeal, in addition to 
the veteran's voluminous submissions.  In addition to the 
rating decisions, themselves, notice letters were provided 
with each determination.  The RO also has sent VCAA specific 
letters and informed the veteran in each instance that 
further information or evidence was needed.  See, for 
example, a May 2003 letter informing him that he had to 
specify which rating decision he disagreed with, and which of 
his 17 claims he was appealing.  The SOC also provided him 
with the laws and regulations relevant to the issues 
on appeal.  These documents also discussed the pertinent new 
regulations resulting from the VCAA.  Furthermore, the 
veteran was again fully apprised during his December 2002 
hearing what was needed in order to have successful claims.  
So when all of this evidence is considered collectively, 
along with the respective notice letters, it is clear that he 
has been duly apprised of the specific type of evidence 
needed to substantiate his allegations-and prevail, and of 
the governing laws and regulations.  Thus, VA has notified 
him of what the evidence must show.

The veteran has been notified, as well, that his medical 
records concerning his employment with the U.S. Postal 
Service are unavailable.  Numerous attempts were made to 
obtain these records, but both the veteran and VA were told 
they are simply unobtainable.  And it is reasonably certain 
that these records do not even exist, so further efforts to 
obtain them would be futile.  38 U.S.C.A. § 5103A(b)(3).  
And aside from notifying the veteran that these particular 
records are unobtainable, the RO also informed him of the 
efforts expended to get them and what would happen next in 
his case.  Thus, the provisions of 38 U.S.C.A. § 5103A(b)(2) 
are satisfied.  Moreover, since these records reportedly 
concern the alleged treatment of the veteran's incontinence 
and diabetes many years ago, around 1985 and thereabouts, 
they are not so important insofar as whether the diabetes 
mellitus is adequately rated currently or, for that matter, 
whether a prostate disability is currently shown either.  
Thus, as a practical matter, their addition to the record 
on appeal most likely would have little to no substantive 
bearing on the specific claims being decided.  It follows, 
then, that the veteran will not be prejudiced by the Board's 
consideration of his claims without them.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Because no additional evidence, apart from this, has been 
cited by the veteran as being available, but absent from the 
record, the Board finds that any failure on the part of VA to 
further notify him what hypothetical evidence would be 
obtained by VA and what evidence would be obtained by him is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
Here, though, there is not a scintilla of evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case.  Hence, the 
Board finds that any such failure is inconsequential.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Additionally, the VCAA and implementing regulations also 
eliminate the requirement that a veteran submit evidence of a 
well-grounded claim, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claim-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claim.  

Concerning this duty to assist, a very recent decision by the 
U.S. Court of Appeals for the Federal Circuit discusses what 
the Board, itself, may do in developing claims and what, 
instead, must be done by the RO as the agency of original 
jurisdiction over the case.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d (Fed. Cir. 2003) 
(holding notice provision contained in 38 C.F.R. § 19.9(a)(2) 
invalid, as it operates with 38 C.F.R. § 20.1304, as contrary 
to 38 U.S.C.A. § 7104(a), and also invalidating the language 
of 38 C.F.R. § 19.9(a)(2)(ii), as contrary to the specific 
time limit provided in 38 U.S.C.A. § 5103(b)(1)); compare 
Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam) 
(appellant represented by counsel presumed to be versed in 
facts and applicable law may waive consideration on appeal of 
any notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

VA's General Counsel since has issued a precedent opinion in 
response to the holdings in the DAV case.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, VA's General Counsel 
held that:  the Board retains the authority to develop 
evidence in an appeal, but may not decide the appeal absent a 
waiver of originating agency consideration; the Board has the 
authority to obtain such waivers; the Board has the authority 
to issue "VCAA letters," subject to the limitations set 
forth in the Federal Circuit Court's decision; and BVA 
is not required to identify and readjudicate appeals decided 
under the "development regulations" in effect prior to May 
1, 2003.  Because the Board did not develop evidence in this 
case, (rather, the RO did), the holdings in the DAV case are 
inconsequential.  Aside from that, VA recently decided to 
return the development processing function to the RO, under 
the guidance and direction of the Veterans Benefits 
Administration (VBA).

The RO obtained the veteran's service medical records and, to 
the extent possible, his post-service medical records.  And, 
again, he was fully informed of what specific evidence would 
be required from him-in an effort to assist him.  He argues 
that additional VA examinations are necessary to decide his 
case.  But the Board disagrees.  First, he already has 
undergone several VA examinations.  And the records of the 
treatment he has received for the disabilities at issue also 
are on file and contain relevant information concerning their 
severity and cause.  Other than his intentional misleading of 
the examiners by providing a false medical history, these 
examinations are all complete and sufficient to decide his 
appeal.  38 U.S.C.A. § 5103A(d).  So additional examinations 
are not warranted.




II.  Increased Rating for Diabetes Mellitus

Ratings are determined by comparing the symptoms the veteran 
is presently experiencing with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule)-which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  

Diabetes mellitus is currently evaluated under Diagnostic 
Code 7913 of the Rating Schedule.  38 C.F.R. § 4.119.  
Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and "regulation of activities" 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, warrants a 100 
percent disability rating.  A 60 percent disability rating 
contemplates diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent disability 
rating is appropriate for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 20 percent 
disability rating contemplates diabetes mellitus requiring 
insulin and restricted diet or oral hypoglycemic agent and 
restricted diet.  A 10 percent disability rating 
contemplates diabetes mellitus that is manageable by 
restricted diet only.

Note (1) to Diagnostic Code 7913 directs adjudicators to 
evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under this diagnostic 
code.  Note (2) provides that, when diabetes mellitus has 
been conclusively diagnosed, a glucose tolerance is not 
necessary solely for rating purposes.

Records show the veteran was hospitalized during service due 
to polyuria, polydipsia, and a 12-pound weight loss.  Gross 
hematuria was noted one-month prior, which resolved at the 
same time his herpes progenitalis did.  He also had 
an intravenous pyelogram (IVP) study, which the initial 
examiner thought was suggestive of retroperitoneal 
lymphadenpathy.  This was ruled out after further evaluation 
and study at Portsmouth Naval Hospital.  The veteran's 
glucose tolerance test revealed a fasting blood sugar of 113, 
a 2-hour value of 163, and 
a 3-hour value of 100.  The Medical Evaluation Board 
determined the veteran had adult onset diabetes mellitus.  So 
he was discharged from the military in July 1975 with less 
than six months of total service.

In November 1975, the RO noted that the veteran was most 
recently diagnosed with a history of diabetes mellitus.  That 
is to say, while he indeed did have this condition, his then 
current symptoms were very minimal.  The condition reportedly 
was controllable with diet and exercise, and he did not 
require any moderating hypoglycemic agents.  So a 
noncompensable (i.e., 0 percent) rating was assigned.

The veteran relocated, and a March 1976 RD by another RO 
shows that it found the November 1975 RD clearly and 
mistakably erroneous as to the effective date and rating 
assigned.  So a higher 10 percent rating was granted for 
because his diabetes was managed by a restricted diet.

During the course of the current appeal, the veteran's rating 
recently was increased to 20 percent.  This rating, while 
higher than previously, is still less than the maximum 
possible available rating.  And he has continued to appeal 
for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In May 1985 a VA examiner concluded that, although the 
veteran initially was given oral medication when his diabetes 
was diagnosed in service, he actually had been on a suggested 
diet-only therapy since his discharge from service.  
A urinalysis was ordered; his blood sugar was 83, and a 
notation on that report shows that he ate breakfast prior to 
the fasting blood analysis.  The diagnoses were "negative 
genitourinary," and diabetes mellitus that was "under 
control."  

There is no indication the veteran received a doctor's 
treatment for his diabetes from 1986 to 1994.  

In November 1996, a VA examiner discovered the veteran was 
not taking his insulin or other diabetic medication; he was 
noncompliant with his prescribed course of treatment.  An 
October 1998 laboratory report shows his Hemoglobin A1c at 
6.09 percent, with a reported reference range from 4.2 to 5.9 
percent.  

A November 2000 endocrinology consultation record shows that 
the veteran had a history of drug and alcohol abuse, which he 
flatly denied, but which was documented in the record.  He 
was first started on oral agents (Glyburide) approximately 
one year earlier, but he was noncompliant with both his 
prescribed medication therapy, as well as his clinic 
appointments and diet.  He was hospitalized with "high 
[blood] sugars, no evidence of infection or dehydration," 
and discharged, only to be readmitted with blurry vision and 
a blood sugar of 427.  The assessment was "uncontrolled DM, 
type II, with no evidence of complications.  It was indicated 
that his blurry vision may have been due to the steep changes 
in his glucose level (600 to 200 over a few days, then back 
up to 400).

Because the veteran's blood sugar improved initially on the 
small Glyburide doses, the endocrinologist opined that 
Glyburide therapy should be maximized prior to the initiation 
of insulin therapy, as insulin would only make the overweight 
veteran more obese.  Also in November 2000, his latest A1c 
lab report was noted to be 6.2, although his finger stick 
blood glucose in the hospital was over 600.  Keotones were 
negative.  

A January 2001 report of a VA compensation and pension 
examination shows diagnostic and clinical results revealing 
the veteran's A1c lab report at 11.1 percent, his finger 
stick blood sugar on appointment at 161, and his prostate-
specific antigen (PSA) at 0.59.  The examiner noted that 
there was no record of the veteran ever having diabetes 
insipidus, and also opined that, since erectile dysfunction 
was a common complication of diabetes, his erectile 
dysfunction was more likely than not related.  This is also 
the examiner who accepted the veteran's oral history of 
ketoacidosis, which is refuted by the other contemporaneous 
evidence of record (particularly the report of the 
hospitalization cited above).

A July 2001 VA progress note shows the veteran remained 
noncompliant with his medication therapy, diet therapy, and 
did not follow instructions.  And that was despite his two 
hospitalizations for blurry vision due to his uncontrolled 
diabetes, and repeated attempts at diabetic education by his 
diabetes health care team, which included sessions with a 
diabetic nutrition counselor or dietician and a diabetes 
nurse educator or nurse practitioner-all of whom indicated 
that he had no barriers to learning about what he needed to 
do.  He also had other consultations with his endocrinologist 
or specialist in diabetes and endocrine disorders.  His most 
recent A1c lab work was down to 8.2.  There was no evidence 
of diabetic neuropathy found.

A September 2002 VA note shows the veteran's primary care 
provider had received several pieces of correspondence from 
him (copies of letters to Congressman, etc.).  And in the 
examiner's opinion, the veteran seemed to be spending an 
inordinate amount of time and energy on these items when, 
instead, he needed to continue more aggressive treatment for 
his diabetes mellitus, as his most recent laboratory findings 
had actually gone up, despite the increase in his medication 
therapy.

The probative, competent, medical evidence of record does not 
show that a rating higher than 20 percent is warranted for 
the veteran's diabetes mellitus.



In adjudicating this claim, the Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of the veteran, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 
461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

Part of this assessment includes credibility.  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See Caluza v. Brown, 7 Vet. App. 498, 
511 (1995), reversed on other grounds.  An expressed 
recognition of the difficulties of remembering specific dates 
or events that happened long ago would also be pertinent.  
This is a factual finding.

Here, the veteran's recollections of his medical history, 
whether reported to the physicians who conducted his 
compensation examinations or in his lay statements, are 
inconsistent with the objective clinical findings.  There are 
several instances, among others, of particular note.  For 
example, he has reported being hospitalized three times for 
treatment of his diabetes and describes those 
hospitalizations as precipitated either by hypoglycemic 
reactions or attacks of diabetic ketoacidosis.  But there is 
absolutely no evidence of record showing that he ever has 
been hospitalized for either of those reasons.  The records 
only show that he complained of excessive urination, leading 
to excessive thirst, in service, after which he was 
hospitalized for an initial study and diagnosis.  And 
although again subsequently hospitalized when he recently 
began complaining of blurry vision, that usually was because 
he was noncompliant with his doctor's prescribed course of 
treatment.  Thus, although there is medical evidence of 
uncontrolled diabetes mellitus and diagnoses of hyperglycemia 
or hyperglycemic reactions, there still has been no 
corresponding diagnosis of ketoacidosis or a contrary finding 
of hypoglycemia requiring hospitalization.  The veteran's 
own, self-reported, characterizations of the severity of his 
symptoms often have been very misleading to his health care 
providers, and they frequently assume that what he is telling 
them is true.

But such is not the case.  Further, although there is no 
doubting the veteran indeed does currently have symptoms 
associated with his diabetes, the fact that his rating has 
been increased from 0 percent to 10 percent, and now 20 
percent, is itself an acknowledgment of this.  But, for the 
most part, the reports of his VA examinations indicate that 
his diabetes has been largely quiescent until rather 
recently.

Even though the veteran generally has been very uncooperative 
and noncompliant with his prescribed dieting, medication, and 
various other modalities of treatment, he still has not 
manifested symptoms that would support a rating higher than 
20 percent under the applicable criteria.  And it is these 
requirements, not his or the Board's own lay judgment of the 
severity of his disability, which are paramount.  See, e.g., 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

According to the objective medical evidence of record, the 
veteran's diabetes still only requires that he either follow 
doctor's orders to adhere to a medication and diet therapy 
program or, alternatively, an insulin and diet program.  
Conversely, there is no indication he has been advised to 
regulate his activities, as contemplated by DC 7913, such as 
by avoiding strenuous occupational and recreational events.  
In fact, diet and exercise therapy have been prescribed on 
numerous occasions, not contraindicated.  And as alluded to 
earlier, although he goes to the emergency room whenever he 
fails to take his medication, as prescribed, and his eyesight 
is temporarily blurred, there is no evidence of ketoacidosis 
or hypoglycemic reactions.  There is no loss of weight or 
strength or any complications that would be compensable, if 
separately evaluated.  The only symptom manifested is the 
transient blurring of the veteran's vision, when he is 
grossly noncompliant with his diet and medication.  This 
refractive error, however, is not separately compensable 
under 38 C.F.R. §§ 3.303(c), 4.9 and, as such, is considered 
part of the diabetic process under DC 7913.  See Note 1 under 
this code.

Despite his contentions to the contrary, or the statements to 
the examiners, there is no objective evidence the veteran has 
other complications, either, such as peripheral or autonomic 
neuropathy, nephropathy, retinopathy, or other diabetic 
eye disease.  In fact, these specifically have been ruled 
out.  He has, at times, complained of numbness or tingling in 
his feet, but at other times he has vehemently denied ever 
experiencing these symptoms.  Moreover, there is no proof 
that his urinary incontinence, even assuming he has it, is 
attributable to his diabetes.  Only he has made this 
presumption, not any of his doctor's unless relying on his 
self-reported history of this, which is not otherwise 
substantiated.  Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993) (a diagnosis is only as good and credible as the 
history on which it was predicated).

Although the veteran sincerely believes he deserves a higher 
rating, the objective medical evidence shows otherwise.  And 
the medical evidence trumps his unsubstantiated allegations 
of greater disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Furthermore, since the 
preponderance of the evidence is against his claim, there is 
no reasonable doubt to resolve in his favor.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


III.  Service Connection for a Prostate Disability

Service connection may be granted for disability resulting 
from a personal injury sustained or a disease contracted in 
the line of duty, or for aggravation during service of a pre-
existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to show this connection to service, the record 
must include:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of a 
relevant injury or disease, and (3) medical evidence of a 
nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The regulations also provide that service connection may be 
granted for any disease initially diagnosed after discharge 
from service when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's service medical records show that he had 
polyuria and also an episode of gross hematuria, which 
resolved when his herpes infection did.  

Subsequent to service, an October 1998 laboratory report 
shows the veteran's PSA at 0.48, with a reported reference 
range of 0 to 4.0.

The report of a December 1998 VA genitourinary examination 
shows the veteran had denied a history of sexually 
transmitted diseases.  He complained of frequency, hesitancy, 
decreased force of stream, positive straining, and nocturia 6 
to 7 times, as well as some post void dribbling.  There was 
no claim of incontinence.

An outpatient treatment record, dated in November 2000, shows 
a diagnosis of poorly controlled diabetic with urinary 
frequency, polyuria.  But it was recommended the veteran do a 
better job of complying with his treatment regimen to 
alleviate or at least ameliorate this unfortunate situation.

A January 2001 report of a VA compensation and pension 
examination shows diagnostic and clinical results revealing 
the veteran's PSA at 0.59.  

Also on file are numerous articles and internet treatises 
from Web M.D.  The veteran apparently submitted them to show 
he has the disabilities at issue and they are attributable to 
his service in the military, including as a complication of 
his already service-connected diabetes.  See Timberlake v. 
Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 
212 F.3d 1255, 1265 (Fed. Cir. 2000)).  But these treatises, 
etc., simply provide generic statements not specifically 
relevant to his particular appeal.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  The treatise evidence must 
discuss generic relationships with a degree of certainty such 
that, under the facts of this specific case, there is at 
least a plausible causality based on objective facts rather 
than on unsubstantiated lay opinion.  Id.  They do not.  In 
fact, at least one of the urology articles even list a risk 
factor that the veteran completely disregards-his medical 
history of an infection (herpes).  This disease clearly was 
documented in his service medical records.  But time and time 
again, he has denied ever having it-including during his VA 
examinations.

The lay statements from the veteran's wife and brother 
concerning the urinary symptoms are probative only insofar as 
whether they personally have noticed him in physical 
discomfort, so on and so forth.  These statements are not 
probative of the issue of whether he actually has a prostate 
disability, because that requires a medical diagnosis.  They 
also are not probative of whether his prostate disability, 
even if he had one, is attributable to his service in the 
military-including his service-connected diabetes.  See 
Espirutu, 2 Vet. App. at 494-95 (a lay person is competent to 
state that certain in-service symptomatology was experienced 
or witnessed, but is not competent to offer a medical opinion 
as to the diagnosis and cause or etiology of the claimed 
disability.)

The veteran claims that he has lost several jobs due to the 
symptoms of urinary frequency or incontinence.  However, the 
objective evidence indicates otherwise.  One of those 
reported jobs was with the U.S. Postal Service.  But he 
apparently just elected to go a different route in his 
career, changing to teaching.  And although he claims that he 
was fired from his teaching job because of the breaks he 
needed to take due to his incontinence, the record shows that 
he took a period of leave, after which he elected not to 
return, and simply was let out of his teaching contract.  
Finally, the Board must point out that he has specifically 
stated, on more than one occasion to the RO, that he receives 
no other income other than his VA pension.  However, some of 
his VA clinical records show that he also has worked parking 
cars for a dealership.  He quit that job; he was not fired.  
See the August 2002 primary care note.

So, in sum, the probative medical evidence does not confirm 
the veteran currently has a prostate disability-much less 
one attributable to his service in the military.  This 
includes as secondary to his already service-connected 
diabetes.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 C.F.R. § 3.102.


IV.  Diabetic Eye Disease

A mostly illegible December 1998 report of a VA dilated eye 
examination indicates the veteran had diabetes, hypertension, 
and a family history of glaucoma, but no exudates.  The 
report of a November 2000 VA eye examination shows 
the veteran's complaints of blurry vision were probably 
secondary to his high blood sugar, which was most recently 
over 300.  

But as earlier indicated, although the veteran provided at 
least one VA examiner with an inaccurate factual premise, 
which apparently was relied on in diagnosing macular edema 
after a VA eye examination in February 2001, there is other 
more probative medical evidence of record indicating he does 
not have any chronic eye disability due to diabetes or 
anything else pertinent to this appeal.  In fact, 
the probative medical evidence of record specifically rules 
out diabetic retinopathy, cataracts, or macular edema.

In particular, VA eye examinations conducted in December 2001 
and January 2002 are particularly probative because they were 
performed by an ophthalmologist, who is an eye specialist.  
An opinion may be reduced in probative value, even where the 
statement comes from someone with medical training, if the 
medical issue requires special knowledge.  See Black v. 
Brown, 10 Vet. App. 279 (1997); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The first report shows that, 
even with a blood sugar of 240, special slit lamp studies 
were negative, the veteran did not have cataracts, and his 
dilated eye examination was negative with no signs of 
diabetic retinopathy.  That examination was negative for 
diabetic eye disease, and an October 2002 VA note also shows 
that the veteran did not have diabetic retinopathy, and that 
his blurred vision was secondary to poor glycemic control.



Also, although a January 2002 VA note raises the question of 
diabetic retinopathy, due to the veteran's continued 
complaints, specialized examinations and other objective 
clinical workup specifically ruled out that possibility.  He 
has made several allegations concerning his eye disability 
claims that were ultimately disproved by objective medical 
examination, clinical workup, and specialized study 
(e.g., slit lamp, dilated eye exam, and intraocular 
pressure), as well as by the examining ophthalmologist's 
final diagnosis.  And remember that those who relied on 
patently false statements or other information from the 
veteran, when treating him and making their diagnoses, did 
not have the benefit of an accurate record.

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was 
no indication that the physician had reviewed the veteran's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis.  See also Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

When the record contains evidence that is both favorable and 
unfavorable to a claim, the Board is charged with weighing 
the favorable evidence against the unfavorable evidence.  
Where the Board provides an adequate statement of its reasons 
and basis for rejecting favorable evidence, the determination 
that the preponderance of the evidence is against the claim 
is permissible.  See Owens v. Brown, 7 Vet. App. at 433 ("It 
is not error for the BVA to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases."); see also 
Prejean v. West, 13 Vet. App. 444 (2000).  

Although there appears to be some evidence in support of the 
veteran's claim, upon closer review, it is evident that the 
favorable evidence is based heavily on his inaccurate account 
of his prior medical history.  So under these facts and 
circumstances, the Board finds that the preponderance of the 
evidence is against his claim.  This is because in every 
instance where a medical opinion is favorable to his claim, a 
close inspection of the medical report containing the opinion 
discloses the examiner obtained an inaccurate medical history 
from the veteran.  And that, in turn, had a detrimental 
affect on his resulting conclusions.

Further, the transient signs of noncompliant and poorly 
controlled diabetes mellitus (blurry vision) are not a 
"chronic" disability, per se.  On the admittedly rare 
occasions the veteran dieted, exercised, and took his 
medication as he was told, his symptoms were much less 
prevalent-particularly insofar as his vision.  To grant 
service connection, there must be medical evidence of a 
current disability that is chronic.  Degmetich v. Brown, 104 
F.3d 1328 (1997); see also Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  There is no such disability in this instance.  
Thus, the preponderance of the evidence is against the claim 
for an eye disability, due to the veteran's diabetes or 
otherwise, so his claim must be denied.  


ORDER

The claim for an increased rating for the diabetes mellitus 
is denied.  

The claim for service connection for a prostate disability is 
denied.  

The claim for service connection for an eye disability is 
denied.  


REMAND

In response to his NOD, the RO needs to issue an SOC 
concerning the veteran's claims for an initial rating higher 
than 0 percent for erectile dysfunction and for service 
connection for:  diabetic nephropathy, hypertension, an 
unidentified cardiac condition (in addition to hypertension), 
high cholesterol, diabetic neuropathy, an acquired 
psychiatric condition (claimed as depression), Proteinurea, a 
left knee disorder, a TDIU, and a nonservice-connected 
pension.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, these claims are REMANDED to the RO for the following 
development and consideration:  

1.  Send the veteran and his 
representative an SOC on the additional 
claims indicated and give them an 
opportunity to perfect an appeal to the 
Board on these claims by submitting a 
timely VA Form 9 or equivalent statement.

2.  If, and only if, a timely appeal is 
perfected concerning these claims should 
they be returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case concerning these claims.  The veteran need take no 
action unless otherwise notified.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



